Citation Nr: 1615559	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-04 638	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a low back disability, specifically, for lumbar spine degenerative arthritic changes and intervertebral disc syndrome (IVDS), status post-surgery with left superficial peroneal nerve involvement and scarring.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to June 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  VA since has transitioned to an even more efficient paperless claims processing system, the Veterans Benefits Management System (VBMS).

The Veteran testified in support of these claims during a June 2011 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, which is often and more commonly referred to as a Travel Board hearing.  The hearing transcript is of record.

In January 2013, the Board remanded the Veteran's claim for a higher initial rating for her low back disability because the claim required further development before being decided on appeal.  The Board also assumed jurisdiction over the derivative TDIU claim since, in effect, she had alleged that she could no longer work any substantially gainful job owing to her service-connected disabilities, including her low back disability at issue.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).


Notably, the Veteran has since, in January 2014, received a 100 percent schedular rating for her service-connected Major Depressive Disorder (MDD) and Obsessive Compulsive Disorder (OCD) - retroactively effective from October 3, 2013.  But, as will be discussed, this does not necessarily render moot her TDIU claim.  Her TDIU claim, however, requires still further development and consideration, so rather than immediately deciding it on appeal, the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's low back disability, specifically, her lumbar spine degenerative arthritic changes and IVDS, status post-surgery with left superficial peroneal nerve involvement and scarring, does not limit the forward flexion of the thoracolumbar (thoracic and lumbar) segment of her spine to 30 degrees or less, even when considering the extent of her pain.  There also is no evidence of muscle spasm causing an abnormal gait or of favorable ankylosis of this entire segment of her spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.

2.  She does, however, have mild left-sided radiculopathy of the sciatic nerve that has been attributed to her service-connected low back disability, and she has since the inception of her claim.

CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 20 percent for the low back disability, specifically, for lumbar spine degenerative arthritic changes and IVDS, status post-surgery with left superficial peroneal nerve involvement and scarring.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).

2.  But a separate 10 percent rating is warranted for the consequent left lower extremity radiculopathy.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that she is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But as specifically concerning this claim for a higher initial rating for this low back disability, this claim arises from the initial rating the RO assigned after granting service connection for this disability.  In this circumstance, the higher U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as an initial rating assigned for the disability, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the "downstream"" issue is not resolved.  And since the RO provided the Veteran this required SOC citing the statutes and regulations governing the assignment of disability ratings (including, as here, initial disability ratings) and discussing the reasons and bases for not assigning a higher initial rating, she has received all required notice concerning this claim.

There is no pleading or allegation that the Veteran has not received all required notice concerning this claim.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify her concerning her claim has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence in support of this claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO and Appeals Management Center (AMC) obtained all pertinent records that she and her representative identified as possibly relevant to this claim.  These records include VA and private treatment records.  In addition, the Veteran was provided several VA compensation examinations assessing and reassessing the severity of her service-connected low back disability.  The findings from these examinations provide the information needed to properly rate this disability, including insofar as determining whether it warrants 
extra-schedular consideration.  38 C.F.R. §§ 3.327, 4.2 (2015).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).


Given all of the development that has occurred since the filing of this claim, including a prior remand of this claim, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence she should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any meaningful or useful purpose or result in any significant benefit to the Veteran).

II.  Bryant Analysis

As already alluded to, the Veteran had a hearing before the Board in June 2011.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position as claimant.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, she is represented in this appeal by a Veterans Service Organization (VSO), the Disabled American Veterans (DAV), and in the questioning and responses during the hearing they evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

III.  Stegall Analysis

As also previously noted, the Board remanded this claim for further development in January 2013, so since the hearing mentioned.  The Board specifically instructed the AOJ to obtain all outstanding VA and private treatment records, to additionally schedule the Veteran for an examination to determine the current nature, extent, and severity of her low back disability, and to then readjudicate the claim in light of the additional evidence obtained on remand.  Subsequently, to this end, all outstanding VA and private treatment records (to the extent relevant) were obtained and associated with the claims file so they may be considered, and she was afforded examinations in September and October 2013 regarding her low back disability.  Thereafter, the claim was readjudicated in a January 2014 Supplemental SOC (SSOC).  Thus, there has been compliance with the Board's remand instructions, certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Moreover, although the Veteran and her representative have requested to again be re-examined, the Board is not obligated to again remand this claim merely because of the passage of time since an otherwise adequate VA examination, so not just as a simple matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  This policy would circumvent the craftily tailored language of the statutes and regulations governing when examinations and opinions should be obtained and, in effect, require provision of an examination (or, here, an additional examination) in virtually every instance, so without exception.  Cf. Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (similarly indicating that, generally, in the service-connection context VA is not obligated to provide an examination for a medical nexus opinion based on mere unsubstantiated lay assertions alone).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999).  The Court also since has held that staged ratings are appropriate even for cases involving established, rather than just initial, ratings, provided there is the required indication of variance in the severity of the disability.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2015), which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

The guidance provided in DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Codes governing limitation of motion should be considered.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating the reduction of excursion due to pain, however, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.

V.  Analysis

The Veteran's low back disability, specifically, her lumbar spine degenerative arthritic changes and IVDS, status post-surgery with left superficial peroneal nerve involvement and scarring, is presently rated as 20-percent disabling according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a, DCs 5235-5242 (2015).

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, 

muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.
The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.


Since DC 5242 concerns degenerative arthritis, especially, it also instructs the rater to see also DC 5003 since it concerns the same.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable (meaning 0-percent disabling) under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under DC 5243, IVDS may be rated under either the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1):  For purposes of evaluating under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2):  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Turning now to the relevant medical and other evidence, during a December 2007 pre-discharge examination the Veteran reported being diagnosed with S1 radiculopathy and radicular pain.  She reported the following symptoms associated with her back condition:  stiffness in her back and left leg, weakness in her left leg, and pain.  She noted that, as a result of her spine condition she had pain located at her lower back and left leg for one year.  She indicated the pain was constant and traveled from her lower back to her left ankle.  She described the pain as squeezing, aching, sharp, cramping, and radiating.  She rated her pain as an eight out of ten.  Over the past twelve months, she claimed to have experienced incapacitating episodes as often as twice a month lasting for two days at a time.  But she added that, over the past year, she had had 20 incidents of incapacitation totaling over 100 days.  

The examiner noted that the Veteran's posture was within normal limits and her gait was normal, also.  An examination of the Veteran's thoracolumbar spine revealed no evidence of radiating pain on movement, muscle spasm was absent, but there was tenderness noted on the examination described as para lumbar muscle loge.  The Veteran had negative straight leg raising on the right, but positive straight leg raising on the left.  There was no ankylosis of the lumbar spine.  

Range of motion results were forward flexion to 45 degrees with objective evidence of painful motion beginning at 45 degrees, extension to 20 degrees with objective evidence of painful motion beginning at 20 degrees, right lateral flexion to 30 degrees with no objective evidence of painful motion, left lateral flexion to 40 degrees with no objective evidence of painful motion, and right and left rotation to 30 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran's joint function of the spine was additionally limited by lack of endurance after repetitive-use.  Pain was the major functional impact.  The Veteran was not additionally limited by fatigue, weakness, or incoordination.  The examination of the Veteran's spine revealed normal head position with symmetry in appearance, symmetry of spinal motion, and normal curvatures of the spine.

The examiner noted that there were signs of IVDS with findings of L5 sensory deficit of the left lateral leg.  The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  According to the examiner, the most likely peripheral nerve was the sciatic nerve.  The examiner added, however, that the Veteran's IVDS did not cause any bowel or bladder dysfunction.  

An examination of the cranial nerves revealed normal findings.  The Veteran's coordination was within normal limits.  Examination of the peripheral nerve revealed neuritis of the mid branch of the left peroneal.  There was sensory dysfunction with a finding of mid left lateral calf that had no temperature sense.  The Veteran had no motor dysfunction.  Neurological examination of the upper extremities revealed motor function within normal limits.  Sensory function was within normal limits.  Right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  

The Veteran was diagnosed with IVDS with degenerative arthritis changes.  The most likely involved peripheral nerve was the left superficial peroneal with no complications.  The subjective factors were numbness on the lateral lower leg and lateral heel.  The objective factors were paresthesia noted on the left outer leg and heel with no sense of temperature.  The Veteran had a post-operation lumbar laminectomy with a residual scar.  The subjective factors were limited motion in the lumbar spine with a post-operation scar.  The objective factors were limited motion and a post-operation scar.

In a May 2010 Compensation and Pension (C&P) examination report, the Veteran complained of constant pain rated about four out of ten on a 1-to-10 scale.  She explained that, in August 2009, she had developed reherniation at L4-L5 protruding again to her left leg.  She had first noticed numbness in the lateral left lower leg about two weeks after her spine surgery and was diagnosed as left peroneal neuropathy.  

The Veteran had a history of urinary incontinence but did not require the wearing of absorbent material.  She had urinary urgency but did not require catheterization.  She had urinary frequency two to three hours and nocturia twice per night.  She had obstipation, paresthesias, and left foot weakness.  She had no falls, but had unsteadiness.  The examiner clarified that the etiology of these symptoms were unrelated to the Veteran's low back disability.  

The Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in her low back that was constant, sharp, pulsating, moderate, and daily.  The pain radiated down her left leg to her midcalf and sometimes into the gluteal area.  The Veteran's radiating pain was sharp and sometimes tingling.  The Veteran had flare-ups of her spinal conditions caused by activity or were spontaneous.  Her flare-ups were alleviated by severe limitation.  

The examiner reported that the Veteran had incapacitating episodes of the spine but had no episodes for the cervical region during the past 12 month period.  For the thoracolumbar spine, the Veteran reported that from August 2007 to January 2008 she was "quite laid up having to use a wheelchair and do very little."  She also reported five to six additional episodes lasting a couple days.  The examiner noted that the Veteran's posture and head position were normal and she had symmetry in appearance.  

The Veteran's gait was not normal, she had an antalgic gait, and was stiff-backed placing more weight on her right leg because of her left leg conditions.  The Veteran had no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, and had no ankylosis of either the cervical or thoracic spine.  An examination of the muscles of the cervical spine revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness on the right or left sides.  An examination of the muscles of the thoracolumbar spine revealed no spasm or atrophy on the right or left sides, but revealed guarding, pain with motion, tenderness, and weakness on both sides.  The examiner noted that the Veteran's muscle spasm, localized tenderness, and guarding was not severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.  

Range of motion results were forward flexion from 5 to 85 degrees, extension from 5 to zero degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  The examiner noted objective evidence of pain on active range of motion but there was no additional limitation after three repetitions of range of motion.  Lasegue's sign was positive.

The Veteran explained that she had been unemployed for the last two years as a result of her back condition and consequent inability to perform most tasks.  She was diagnosed with lumbar spine degenerative arthritic changes and IVDS status post-surgery with left peroneal nerve involvement and scarring.  The VA examiner indicated the Veteran's low back disability would affect her usual daily activities.  Feeding would not be affected, driving would be mildly affected, chores, bathing, dressing, toileting, and grooming would be moderately affected, shopping, exercise, recreation, and traveling would be severely affected, and sports would be prevented.  

In response to a query about the Veteran's left peroneal nerve involvement that was previously associated with the spine on the prior rating decision, the examiner remarked that the Veteran had an area of decreased sensation on the lateral lower left leg that measured 11x5cm.  This cutaneous area had decreased sensation to touch and heat/cold.  Sharp dull discrimination was preserved and there was no motor muscle or joint impairment relating to this condition.  The examiner noted that this condition was reported to have occurred about two weeks after the Veteran's lumbar spine surgery and was more likely than not was related to the lumbar spine, as surgery or consequences of that lumbar spine surgery.  The condition was diagnosed as peroneal nerve neuropathy and it had no-to-mild impact on the Veteran's usual daily activities.  According to the examiner, the major possible impact or impairment on the Veteran was the possibility of sustaining a burn or contact injury because of local loss of sensation and precautions to avoid the same.  


A March 2011 MRI of the lumbar spine revealed increasing disc bulge/protrusions at L2-L3 and L3-L4 with mild spinal canal stenosis at these levels.  There was a surgical change at L4-L5 level with new right lateral foraminal disc protrusion causing mild right neural foraminal narrowing.  

In a September 2013 C&P examination report, the Veteran was diagnosed with lumbar spine degenerative arthritic changes.  Since her last examination in May 2010, she reported no new surgeries or procedures on her back.  She stated that her back was always the same and the pain was not better.  She that she took morphine and Percocet for her back pain and stated her pain began in the lower back.  She described it as a sharp pain running down to her lower left calf.  She explained that her back pain fluctuated from "not as bad to very bad", depending on her activity level or prolonged sitting for more than 30 to 40 minutes.

Range of motion results were forward flexion to 90 degrees or greater with objective evidence of painful motion beginning at zero degrees, extension to 30 degrees or greater with objective evidence of painful motion beginning at zero degrees, right and left lateral flexion to 30 degrees with objective evidence of painful motion beginning at zero degrees, and right and left lateral rotation to 30 degrees with objective evidence of painful motion beginning at zero degrees.  The Veteran stated that she could touch her toes (90 degree flexion) if she bent her knees, but pain prevented her from doing so without bending her knees at 45 degree flexion.  The examiner observed the Veteran was able to bend over to put on her shoes.  She was able to perform repetitive-use testing and there was no additional limitation in range of motion of the thoracolumbar spine.  She had functional loss and/or functional impairment that consisted of less movement than normal and pain on movement.  She had localized tenderness or pain to palpation in her lumbosacral region.  She also had guarding or muscle spasm but it did not result in an abnormal gait or spinal contour.  Muscle strength testing was normal and she had no muscle atrophy.  Reflex and sensory examination were both normal.  Straight leg raising was negative for the right leg but positive for the left leg.  She had radicular pain that was reported as moderate constant pain, mild paresthesias and/or dysesthesias, and mild numbness in her left lower extremity.  She had no other signs or symptoms of radiculopathy.  The examiner noted that the Veteran had mild left side radiculopathy of the sciatic nerve.  The Veteran was diagnosed with IVDS but had no incapacitating episodes over the past 12 months as a result.  She had bladder urgency but denied incontinence.  She had a scar related to her condition but it was not painful and/or unstable or greater than 39 square cm.  

On review, the Board finds that an initial disability rating higher than 20 percent is not warranted under the General Rating Formula for any time under appeal, at least for the underlying low back disability itself.  See 38 C.F.R. § 4.71a (2015).  A higher 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5242 (pertaining specifically to situations, as here, when there is degenerative arthritis of this segment of the spine).  This greater rating is not warranted because the September 2013 C&P examination found that the Veteran had forward flexion of the thoracolumbar spine to 90 degrees.  And even accepting that she had pain throughout her range of motion, so even from the starting point of 0 degrees, in Mitchell the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable DC, meaning 0-percent disabling.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion (consider also that, as already alluded to, DC 5242 refers the rater to DC 5003 since both concern arthritis).

Also at times when the Veteran's range of motion was earlier measured, including during her prior VA C&P examinations, she did not have the required restriction of her motion on forward flexion especially to warrant a higher 40 percent or greater rating.  Moreover, like during her September 2013 C&P examination, this also was true even when considering the extent of her pain.  There never was the required restriction of her forward flexion to 30 degrees or less.

There equally has not been indication of ankylosis of this segment of the Veteran's spine, either favorable or for that matter unfavorable.  To the contrary, the VA and other examiners have expressly ruled this out, so it, too, is not reason for assigning a rating higher than 20 percent.  Aside from Note (5) in DCs 5235-42 explaining what constitutes unfavorable versus favorable ankylosis, consider additionally that precedent cases also have provided a definition of this term.  These precedent cases have explained that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  There is no disputing the Veteran has considerably less than normal range of motion of her thoracolumbar spine, including especially owing to her chronic pain, but she has retained some measureable degree of range of motion versus none at all, which is what ankylosis requires or, at the very least, the functional equivalent.

Since the low back disability additionally involves IVDS, the Board also has considered whether a higher rating is warranted alternatively for incapacitating episodes under DC 5243.  Under this other code, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  However, Note (1) in this DC specifies that there must be bed rest prescribed by a physician to actually constitute an incapacitating episode, much less of the required frequency and duration.  The Veteran merely electing to stay in bed and rest her low back, at her own election, unfortunately does not suffice to meet this regulatory definition of an incapacitating episode.

There is, nonetheless, reason to assign an additional (i.e., separate) rating because the September 2013 VA C&P examiner confirmed the Veteran had mild left-sided radiculopathy of the sciatic nerve.  There were earlier clinical indications of this same neurologic impairment dating back to her initial December 2007 pre-discharge examination, and during virtually all evaluations in the interim.

When, as the VA C&P examiner described, this associated neurologic impairment is "mild", the Veteran must receive an additional 10 percent rating under 38 C.F.R. § 4.124a, DC 8520.  To reiterate, Note (1) in DCs 5235-42 indicates to evaluate any associated objective neurologic abnormalities separately under the appropriate DC, not collectively as part of the low back disability as the RO apparently has done.  But although she has this left lower extremity radiculopathy, the bowel and bladder dysfunction that has been additionally mentioned has been disassociated from the Veteran's low back disability, so she cannot receive a still additional compensation for that.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that VA adjudicators must be able to differentiate, by competent and credible medical or other evidence, the extent of symptoms and consequent impairment that is due to service-connected disability from that which is not).

Extra-schedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director of the C&P Service for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate, especially since the Board also is assigning a separate rating for the left lower extremity radiculopathy, meaning apart from the existing rating the Veteran already has for the low back disability itself.  

The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected low back disability and associated left lower extremity neurologic impairment, such as pain causing limitation of motion and numbness owing to the neurologic impairment.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's low back symptoms with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the initial 20 percent rating assigned and the additional 10 percent rating being assigned for the associated neurologic impairment.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5243 and 8520 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from a low back disability with the pertinent schedular criteria does not show that her service-connected low back disability or even its complications presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's low back disability and complications.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for her service-connected disabilities do not adequately described or reflected her symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate her for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating higher than 20 percent for the low back disability is denied.

However, a separate 10 percent rating is granted for the mild radiculopathy of the sciatic nerve of the left lower extremity, subject to the statutes and regulations governing the payment of VA compensation (including retroactive compensation since this rating should date back to the day following conclusion of the Veteran's service).


REMAND

Concerning the remaining claim of entitlement to a TDIU, the Board sees that, in a January 2014 rating decision issued since the Board's prior remand, the rating for the Veteran's service-connected MDD and OCD was increased from 50 to 100 percent effective October 3, 2013.

The Veterans Court (CAVC) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).

Consequently, in years past, if a Veteran received a 100 percent schedular rating for a service-connected disability or disabilities, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  Other precedential decisions also discussed this interplay.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Essentially, VAOGCPREC 6-99 held that receipt of a 100 percent schedular rating for a 
service-connected disability or disabilities rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court contrarily held that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and nonetheless could establish entitlement to a TDIU for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU entitlement was not necessarily moot.  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which as mentioned was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.


Bradley was followed by Buie v. Shinseki, in which the Court held:

that the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for [SMC] under section 1114(s).  Whenever a veteran has a total disability rating, schedular or extraschedular, based on multiple disabilities and the veteran is subsequently awarded service connection for any additional disability or disabilities, VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to [SMC] under section 1114(s).

24 Vet. App. 242, 250-51 (2011).

Recently, VA expressly adopted the Akles rule for all complete claims, stating "VA will adjudicate as part of [a] claim entitlement to any ancillary benefits that arise as a result of the adjudication decision (e.g., . . . entitlement to [SMC] under 38 C.F.R. § 3.350 . . . )."  38 C.F.R. § 3.155(d)(2) (2015) (applicable to claims filed on and after March 24, 2015).  See Akles v. Derwinski, 1 Vet. App. 118 (1991).

Prior to receiving the 100 percent schedular rating as of October 3, 2013, the Veteran had had a combined 70 percent rating effectively since June 16, 2008 (the day after concluding her service), since her MDD and OCD were collectively rated as 50-percent disabling; her low back disability as 20-percent disabling; her chronic left hip trochanter bursitis, status post-surgery, as 10-percent disabling; her tinnitus, also as 10-percent disabling; and her migraine headaches rated as 
0-percent disabling, so noncompensable.

During her June 2011 hearing, the Veteran testified that, as a result of her service-connected low back disability, she took prescribed narcotics for pain.  She also testified that she had received her certified nursing assistant degree, but was unable to get a job because of the side effects of her medication.  A "retrospective" medical opinion therefore is needed to determine the functional limitations owing to her service-connected disabilities, including prior to October 3, 2013, when she received the 100 percent schedular rating for her MDD and OCD.  Chotta v. Peake, 22 Vet. App. 80 (2008).  This retrospective medical opinion, in turn, will allow the Board to assess her entitlement to a TDIU prior to that date.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991), and Vigil v. Peake, 22 Vet. App. 63 (2008).

That said, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; this determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10  (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013).").

It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim or claim forming the basis of the TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity. VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

See VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law.  Floore, 26 Vet. App. at 381.

Since, in this decision, the Board has determined that the Veteran is not entitled to an initial rating higher than 20 percent for her low back disability, there is no possibility of her receiving SMC at the housebound (HB) rate under § 1114(s), either prior to or since October 3, 2013, because she does not have the additional 60 percent or greater rating for disability or disabilities combined aside from the one now rated as 100-percent disabling.  See also 38 C.F.R. § 3.350(i) (2015).  But there remains the possibility of her receiving a TDIU prior to that date, if, as required, it is shown she was in fact unable to obtain or retain employment prior to that date that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

Accordingly, this derivative TDIU claim is again REMANDED for the following still further development and consideration:

1. Provide the Veteran and her representative appropriate notice regarding the issue of entitlement to a TDIU, including the need to file any official claims forms such as the formal application (VA Form 21-8940) listing her level of education, prior work experience and training, etc.

2. Obtain a "retrospective" medical opinion concerning the functional impairment owing to the Veteran's service-connected disabilities prior to October 3, 2013, when also considering her level of education, prior work experience and training, but not conversely impairment attributable to disabilities that were not service connected.

3. Then readjudicate this derivative TDIU claim in light of this and all other additional evidence, including as concerning the period prior to October 3, 2013, when the Veteran did not have a 100 percent schedular rating for her MDD and OCD.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, then send her and her representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


